


EXHIBIT 10.20




AMENDMENT No. 1


This is Amendment No.1 dated and effective as of October 7,2011,2011 ("First
Amendment") to the Occupancy Services Agreement ("Agreement") dated as of April
7, 2010, by and between Citibank, N.A., a Delaware corporation ("Citi") and
National Benefit Life Insurance Company, a New York insurance corporation
("NBLIC," together with Citi, the "Parties" and each individually, a "Party").


WHEREAS, Citi has been providing certain telephone, mail and other services to
NBLIC pursuant to that certain Transition Services Agreement between Citigroup
Inc. and Primerica, Inc. dated as of April 7, 2010 ("TSA");


WHEREAS, NBLIC has requested, and Citi has agreed, to extend the provision of
such services for a longer period of time than that contemplated in the TSA; and


WHEREAS, the Parties have agreed to terminate the provision of such services
under the TSA pursuant to the terms of the TSA, and to continue the provision of
such services under the Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows;
    
1. Amendment to Schedule 2.1. Schedule 2.1 of the Agreement is hereby deleted in
its entirety and replaced with the Schedule 2.1 attached hereto.


2. Effect on Agreement. The Agreement shall continue in full force and effect as
amended by this First Amendment. From and after the date hereof, all references
to the Agreement shall be deemed to mean the Agreement, as amended by this First
Amendment.


3. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state, without regard to the conflict
of laws principles of such state.


4. Counterparts. This Agreement may be executed by the Parties in multiple
counterparts which may be delivered as an electronic copy or by facsimile
transmission. Each counterpart when so executed and delivered shall be deemed an
original, and all such counterparts taken together shall constitute one and the
same instrument.


*    *    *






































1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party hereto has caused this First Amendment to be duly
executed on its behalf as of the day and year first above written.


CITIBANK, N.A.
By: ______________________
Name: ____________________
Title: ________________


NATIONAL BENEFIT LIFE INSURANCE
COMPANY
By: ______________________
Name: ____________________
Title: ________________
























































































2




--------------------------------------------------------------------------------




SCHEDULE 2.1
OCCUPANCY SERVICES
OSA ID
Service Provider
Service Sub-Product
Service Description
Cost Driver
Limitations on Term
CSS-3
Shared Svcs - CBS General Services - PT
Postage and Freight
Represents charges for mailed items - can be US postage, international remail
costs, UPS shipments made on your behalf by the mailroom or international pouch
costs.
Actual Cost
N/A
CSS-4
Shared Svcs - CBS General Services - PT
Mailroom Services - LLC
Mailroom Services performed for the LIC, NYC location
Actual Cost
N/A
CSIS-1
Shared Svcs - CBS General Services - PT
Security Services
Building Security services
Actual Cost
N/A
CTI-7
Shared Svcs - Tech Infrastructure
Voice and Conferencing
Line use at LIC 1
As billed
See Note A, below.
CSS-2
 
Medical services provided by Take Care Employer Solutions
 
$2,000 per month
See Note B, below.



Note A. NBLIC is entitled to receive such Occupancy Services until 12/31/2012,
after which such services
may be renewed by NBLIC for successive I-year calendar year periods, provided
that Citi consents to each
such renewal. Citi shall provide six (6) months advance written notice to NBLIC
if Citi intends not to renew.


Note B. NBLIC is entitled to receive such Occupancy Services until 12/31/2012,
after which such services
may be renewed by NBLIC for successive I-year calendar year periods, provided
that Citi consents to each
such renewal.


Notwithstanding the foregoing, Citi may terminate such Occupancy Services upon
notice in the event that:
Citigroup, Inc's ownership of Primerica, Inc. falls below 20%.


In the event that the existing agreement between Citi (or its affiliate) and the
supplier who provides these
services to Citi is terminated or expires, and the replacement supplier, if any,
is unwilling to provide the
applicable services on the same terms and conditions as are then in effect, Citi
shall offer NBLIC the terms and






































3




--------------------------------------------------------------------------------




conditions, if any, that the replacement supplier is willing to offer. If NBLIC
does not accept these terms and
conditions, Citi may immediately terminate the applicable Occupancy Services.


For the avoidance of doubt, in accordance with Section 3.2 of the OSA, it is
acknowledged and agreed that Citi
shall have no obligation to provide such Occupancy Services 10 NBLIC where, or
under any conditions to
which, the supplier does not agree.








































































































4


